DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 11-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 8,036,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
Claims 2, 6, 11-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,238,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).  Regarding claim 12, while claims 6 and 7 of the ‘138 patent do not recite that the one or more electrical characteristics of tissue is tissue impedance, those of ordinary skill in the art would have considered tissue impedance to be an obvious choice as tissue impedance is a significant electrical characteristic to account for when determining the effects and efficacy of tissue stimulation, and is well known in the art.
Claims 2, 11-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,849,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).  Regarding claim 12, while claim 11 of the ‘285 patent does not recite that the one or more electrical characteristics of tissue is tissue impedance, those of ordinary skill in the art would have considered tissue impedance to be an obvious choice as tissue impedance is a significant electrical characteristic to account for when determining the effects and efficacy of tissue stimulation, and is well known in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Reference to “the pulse amplitude” and “the pulse width” lack antecedent basis.
Allowable Subject Matter
Claims 3-5, 7-10, 14, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a method of outputting electrical stimulation energy including the combined steps of measuring one or more electrical characteristics of tissue and modifying the pulse shape of a waveform based on the measured one or more characteristics.  Cowan ‘508, for example, discloses an electrical stimulator which compensates for tissue impedance by altering the shape of stimulation pulses generated by an acoustic receiver-stimulator, but does not disclose actively measuring the impedance to modify the pulse shape.  Weiss ‘616, while disclosing that the shape of pacing (stimulation) pulses may be modified, does not explicitly relate impedance to the adjustment of shape as distinguished from pulse amplitude and pulse width.  Neither reference modifies pulse shape and then at least one other pulse parameter to maintain a substantially uniform charge.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
May 28, 2021